Citation Nr: 1614874	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for a gynecological disorder.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis and scoliosis.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to May 7, 2008 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1990, from November 1990 to May 1991, from August 1993 to September 1995, and from March 2005 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted entitlement to service connection for lumbar and cervical spine disorders and GERD, and assigned initial ratings of 10, 0, and 0 percent, respectively.  The RO also denied entitlement to service connection for allergic rhinitis and a gynecological disorder.  The Veteran timely appealed the initial ratings assigned as well as the denials of service connection.  The ratings were subsequently increased, as indicated on the title page.

Jurisdiction over this case was transferred to the VA RO in Milwaukee, Wisconsin, and that office forwarded the appeal to the Board.

The issues on appeal were previously remanded by the Board in October 2014 in order to reschedule the Veteran for a Board videoconference hearing at the AOJ.  In a December 2014 report of contact, the Veteran informed VA that she wished to withdraw her hearing request.  As such, there are no pending hearing requests at this time and the Board may proceed with adjudication of the case.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


The issue of service connection for a gynecological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis was incurred in service. 

2.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not manifested forward flexion to 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine.  

3.  For the entire initial rating period on appeal, the Veteran's cervical spine disability has not manifested forward flexion to 15 degrees or less or unfavorable ankylosis of the entire cervical spine. 

4.  The Veteran has radiculopathy of the left and right upper extremities manifested by mild incomplete paralysis of the C5/C6 (upper radicular group) and C7 (middle radicular group).

5.  For the initial rating period prior to May 7, 2008, the Veteran's GERD disability has been manifested by epigastric pain and reflux. 

6.  For the entire initial rating period on appeal, the Veteran's GERD disability has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain productive of considerable impairment of health.



CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  For the entire initial rating period on appeal, the criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  For the entire initial rating period on appeal, the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for a separate 20 percent rating for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 8510, 8511 (2015).

5.  The criteria for a separate 20 percent rating for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 8510, 8511 (2015).

6.  For the initial rating period prior to May 7, 2008, the criteria for a 10 percent rating, but no higher, for the GERD disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2015). 

7.  For the initial rating period beginning May 7, 2008, the criteria for a rating in excess of 10 percent rating for GERD have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for allergic rhinitis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the Veteran's increased rating claims, the appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the disabilities on appeal, no additional notice is required.  The courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. 
§ 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements. 

The Veteran was afforded VA examinations in June 2008, March 2010, and February 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  For the reasons discussed in detail below, the Board finds that in combination, the VA examinations are adequate for ratings purposes of the issues on appeal.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the VA examiner addressed the functional impact of the disability upon ordinary conditions of daily life and work. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of allergic rhinitis is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Allergic Rhinitis

The Veteran maintains that her allergic rhinitis first manifested in service or is otherwise related to service.  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's allergic rhinitis was incurred in service.

Service treatment records include a June 2005 treatment note where the Veteran complained of sneezing, rhinorrhea, and cough.  The Veteran was diagnosed with allergic rhinitis and prescribed medication.  

In an August 2006 fee-based examination, conducted only two months after service separation, the Veteran reported that she had been suffering from allergic rhinitis for approximately 15 years.  The Veteran indicated that she had sinus problems and, during attacks, experienced headaches, hoarseness of the voice, sneezing, nasal drip, and watery eyes.  Upon physical examination of the nose, the examiner noted that there was no nasal obstruction, deviated septum, and no disfigurement.  There was no rhinitis or sinusitis at the time of examination.  The examiner diagnosed the Veteran with allergic rhinitis and noted that subjective factors were allergies.  There were no objective factors at the time of the examination.  

Post-service VA treatment records show that the Veteran has been prescribed daily medication for allergies (Cetirizine) since September 2007.  See June 2008 and June 2012 VA treatment records.  The Board notes that Cetirizine is an antihistamine used to treat hay fever and allergy symptoms, hives, and itching.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs in favor of a finding that the Veteran's allergic rhinitis was  incurred in and is attributable to service.  Entitlement to service connection for allergic rhinitis cannot be established through application of 38 C.F.R. § 3.303(b); however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

The evidence shows that the Veteran was first diagnosed with allergic rhinitis in service, she was diagnosed with allergic rhinitis by the August 2006 examiner soon after service separation, and she has been prescribed medications to alleviate symptoms of allergic rhinitis following service separation.  For these reasons, the Board finds that service connection for allergic rhinitis is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Rating Analysis for Cervical and Lumbar Spine Disabilities

The Veteran maintains that her cervical and lumbar spine disabilities warrant higher ratings in excess of 20 percent.  The Veteran's cervical spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Veteran's lumbar spine disability has been appropriately rated under Diagnostic Code 5237 for lumbosacral strain.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, unfavorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.
Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's cervical and lumbar spine disabilities have not more nearly approximated ratings in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  

The evidence includes an August 2006 fee-based examination.  During the evaluation, the Veteran reported back and neck spasms for 16 months.  She also reported stiffness, decreased range of motion, and weakness which made it difficult for her to stand straight.  Cervical spine range of motion was limited to 45 degrees in flexion, extension was to 45 degrees, left lateral flexion was to 30 degrees, left lateral rotation was limited to 80 degrees, right lateral flexion was to 30 degrees, and right lateral rotation was limited to 80 degrees.  Range of motion testing of the lumbar spine showed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

In a March 2010 VA examination, the Veteran reported neck and back pain with spasms, weakness, fatigue, pain, and decreased motion.  Flare-ups were noted to be moderate and weekly, lasting one to two days.  Upon physical examination, the examiner noted that the Veteran did not have ankylosis of the cervical or lumbar spine.  Range of motion of the lumbar spine revealed flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 20 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 20 degrees.  Repetitive use testing did not additionally limit motion.  Cervical spine range of motion was limited to 35 degrees in flexion.  Extension of the cervical spine was to 35 degrees, left lateral flexion was to 35 degrees, left lateral rotation was limited to 70 degrees, right lateral flexion was to 35 degrees, and right lateral rotation was limited to 70 degrees.  Repetitive use testing did not additionally limit motion, but there was objective evidence of pain on active range of motion.  

The Veteran was afforded a VA examination in February 2014.  During the evaluation, the Veteran reported chronic mid and low back pain.  Flare-ups were noted to occur one to two times per month and included spasms in the midback.  Range of motion testing of the lumbar spine revealed flexion limited to 80 degrees with objective evidence of pain starting at 80 degrees.  Extension was to 20 degrees with objective evidence of pain at 20 degrees.  Right lateral flexion was to 25 degrees with objective evidence of pain at 25 degrees, left lateral flexion was to 20 degrees with objective evidence of pain at 20 degrees, right lateral rotation was to 25 degrees with objective evidence of pain at 25 degrees, and left lateral rotation was to 25 degrees with objective evidence of pain at 25 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  Functional loss was noted to include less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The examiner noted that, at the time of examination, the Veteran did not have muscle spasms of the thoracolumbar spine.  There was no ankylosis of the lumbar spine.  The Veteran also did not have intervertebral disc syndrome of the lumbar spine.  

Regarding the cervical spine, the February 2014 VA examiner noted that the Veteran complained of symptoms of pain and numbness.  During flare-ups, she stated that she had increased spams, pain, and paresthesia-type symptoms.  Range of motion testing revealed forward flexion to 30 degrees with objective evidence of pain at 30 degrees, extension was to 30 degrees with objective evidence of pain at 30 degrees, right lateral flexion was to 35 degrees with objective evidence of pain at 35 degrees, left lateral flexion was to 40 degrees with objective evidence of pain at 40 degrees, right lateral rotation was to 60 degrees with objective evidence of pain at 60 degrees, and left lateral rotation was to 50 degrees with objective evidence of pain at 50 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  Functional loss was noted to include less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was no ankylosis of the cervical spine.  The Veteran also did not have intervertebral disc syndrome of the cervical spine.  

The Board finds that a rating in excess of 20 percent for the lumbar spine disability is not warranted.  As noted above, the next higher 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran's lumbar spine has been limited to, at worst, 80 degrees with no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  For these reasons, the Board finds that a rating in excess of 20 percent for the lumbar spine disability is not warranted for the entire initial rating period on appeal.

Regarding the cervical spine disability, the Board finds that a rating in excess of 20 percent is not warranted for the entire initial rating period on appeal.  As noted above, a 30 percent disability rating is proper when forward flexion of the cervical spine is 15 degrees or less or there is evidence of unfavorable ankylosis of the entire cervical spine.  In this case, forward flexion of the cervical spine was limited to, at worst, 30 degrees.  Further, the evidence of record does not show unfavorable ankylosis of the cervical spine.  For these reasons, the Board finds that a rating in excess of 20 percent for the cervical spine disability is not warranted for the entire initial rating period on appeal.

Next, the Board finds that the Veteran has not been diagnosed with IVDS of the lumbar or cervical spine; as such, higher ratings under the IVDS Formula are not proper.  

The Board has also considered the Veteran's reported impairment of function, such as back and neck pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical and lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the cervical or lumbar spine disabilities more nearly approximate the criteria for higher ratings.  Upon repetitive use testing, range of motion did not reveal any additional loss of range of motion of the cervical or lumbar spine.  See March 2010 and February 2014 VA examination reports.

Such factors that may additionally limit motion and function were considered and assessed by the examination reports discussed above (VA examiner noted less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing).  The Veteran described flare-ups were manifested by low back and neck pain that increased pain and reduced range of motion.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent ratings assigned.  The Veteran also did not have reduced range of motion of the cervical or lumbar spine after repetitive use.  As such, a rating in excess of 20 percent for the Veteran's cervical and lumbar spine disabilities based on pain and functional loss is not warranted.

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's cervical and lumbar spine disabilities for the entire rating period on appeal is not warranted.

Moreover, the Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  

In this case, the Veteran has been granted a separate 10 percent rating for radiculopathy of the right lower extremity.  The Veteran has not disagreed with the rating assigned for her right lower extremity radiculopathy; as such, this issue is not before the Board for consideration.

In a May 2014 rating decision, the RO also indicated that the February 2014 VA examiner noted that the Veteran had radiculopathy of the bilateral upper extremities.  However, the RO noted that there were no "objective findings to warrant a separate evaluation."  As such, the Veteran's radiculopathy of the upper extremities was evaluated with the cervical spine disability and a separate rating was not assigned.  

Upon review of the evidence of record, the Board finds that separate 20 percent ratings are warranted for the Veteran's right and left upper extremities. 

Specifically, the February 2014 VA examiner indicated that the Veteran had C5/C6 (upper radicular group) and C7 (middle radicular group) nerve root involvement of mild severity of the right and left upper extremities.  The March 2010 VA examiner noted that the Veteran had radiation of pain to the arms and upper back. 

In a January 2014 private treatment record, the Veteran complained of pain along her upper, middle, and low back and stated that she had numbness and tingling into the upper extremities and to her fingers.  

In a May 2009 private physical therapy treatment note, the Veteran complained of posterior cervical and upper back pain with occasional radiation to her left upper extremity and right lower extremity.  

Both Diagnostic Code 8510 (paralysis of the upper radicular group) and 8511 (paralysis of the middle radicular group) provide a minimum 20 percent evaluation for mild incomplete paralysis in the minor or major extremity.   38 C.F.R. § 4.124a.   

For the reasons discussed above, the Board finds that separate ratings of 20 percent for mild neurological abnormalities of the upper extremities associated with the cervical spine are warranted. 

Rating Analysis for GERD

The Veteran contends that her service-connected GERD disability is worse than the current evaluations contemplate and asserts that higher disability ratings are warranted.  

The Board notes that GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2015).  The Board finds that GERD is most closely analogous to Diagnostic Code 7346 (hiatal hernia) in terms of symptomatology and resulting disability pictures.
Under Diagnostic Code 7346, a 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation which are of lesser severity than is required for a 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 10 percent rating is warranted for the Veteran's GERD disability for the rating period prior to May 7, 2008.  The weight of the evidence also demonstrates that a rating in excess of 10 percent is not warranted for the entire initial rating period on appeal.

The evidence includes an August 2006 fee-based VA examination.  The examiner noted that the Veteran's GERD did not affect her general body health and did not affect body weight.  The Veteran did not report dysphagia, but reported that she took Prilosec once a day to relive heartburn symptoms.

VA treatment records dated from June 2007 to February 2009 include a May 7, 2008 treatment note where the Veteran complained of stomach pain for about one week.  The Veteran reported symptoms of nausea and vomiting.  The VA examiner suggested that the Veteran increase her dose of Prilosec.  

The Veteran was afford a VA examination in March 2010.  During the evaluation, the examiner indicated that, in 2005, there was noted epigastric pain and reflux.  The examiner noted that the Veteran had a history of nausea and esophageal distress accompanied by pain.  There was also a history of weekly regurgitation.   

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's GERD disability warrants a 10 percent rating for the initial rating period prior to May 7, 2008.  As noted by the March 2010 VA examiner, the Veteran had symptoms of epigastric pain and reflux since 2005.  For these reasons, the Board finds that a 10 percent rating is warranted for the Veteran's GERD disability for the initial rating period prior to May 7, 2008.

The Board further finds that a rating in excess of 10 percent is not warranted for the entire initial rating period on appeal for the Veteran's GERD disability.  The evidence of record, to include the examination reports discussed above, does not demonstrate that the Veteran's GERD disability is productive of considerable impairment of health as contemplated by the higher 30 percent disability rating under Diagnostic Code 7346.  In sum, the Board finds that the Veteran's GERD symptomatology is adequately considered by the currently assigned 10 percent rating.

For these reasons, the Board finds that a rating of 10 percent for the GERD disability is warranted for the initial rating period prior to May 7, 2008.  The Board further finds that a higher rating in excess of 10 percent for the Veteran's GERD disability is not warranted for the entre initial rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, to include, epigastric distress, nausea, vomiting, and regurgitation.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

As for the Veteran's spine disabilities, the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's cervical and lumbar spine disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, stiffness, and limitation of motion of her cervical and lumbar spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  The Veteran has also been granted separate ratings for her neurological disorders associated with the lumbar and cervical spine disabilities.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected GERD and spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A March 2010 VA examination indicated that the Veteran was working full-time as physician's assistant.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Service connection for allergic rhinitis is granted.

An initial rating higher than 20 percent for lumbar spondylosis and scoliosis is denied.

An initial rating higher than 20 percent for degenerative arthritis of the cervical spine is denied.

A separate 20 percent rating for radiculopathy of the left upper extremity is granted.

A separate 20 percent rating for radiculopathy of the right upper extremity is granted.

For the initial rating period prior to May 7, 2008, a 10 percent rating, but no higher, for the GERD disability is granted.

For the initial rating period beginning May 7, 2008, a rating in excess of 10 percent for the GERD disability is denied.



REMAND

Regarding the Veteran's claim for service connection for a gynecological disorder, the Board finds that additional development is required. 

In a February 2006 service treatment record, the Veteran reported not having had a menstrual period for three months.  The physician noted that further tests were to be conducted in order to rule out fibroids and to comment on the uterine stripe.  After performing an evaluation and further testing, the Veteran was diagnosed with mild leiomyomatous changes of the uterus.  

The Veteran was afforded a fee-based examination in August 2006.  During the evaluation, the Veteran reported that she had been suffering from a gynecological disorder for eight months.  The Veteran also stated that her menstruation was
irregular occurring every two weeks.  She reported having had two pregnancies and had a history of multiple urinary tract infections.  The Veteran reported irregular bleeding since 2005, which could not be controlled by treatment.  She also reported 
pelvic pain.  The examiner then noted that a diagnosis was not possible as the Veteran had declined having a pelvic exam at the time of the August 2006 examination. 

Subsequent private treatment records show that the Veteran underwent transabdominal and transvaginal imaging in September 2014.  The impression noted was "probable small mural fibroids."  The Veteran's ovaries and endometrial stripe were normal.

The Board finds that a medical opinion is warranted in order to assist in determining whether the Veteran's currently diagnosed mural fibroids were incurred in service or are otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the Veteran's gynecological disorder (a pelvic examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

The examiner is asked to address the following:

State whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed small mural fibroids had their onset during service or are otherwise related to service.  (Note:  The examiner should discuss the in-service diagnosis of mild leiomyomatous changes of the uterus in February 2006). 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completion of the foregoing and all other necessary development, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


